Citation Nr: 1717526	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle/foot disorder.


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 until August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That rating decision denied the Veteran's claim for service connection for his left ankle/foot disorder.

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims files, including the Virtual VA and Veterans Benefit Management System (VBMS).  

In July 2016, the Board remanded the matter in order to obtain a medical examination to address the nature and etiology of any diagnosed left foot/ankle disorder.  That examination took place in November 2016. 

For the reasons described below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for his left foot/ankle disorder was received in February of 2010.  The Board has an obligation to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, and the record indicates that a current disability or symptoms of a current disability may be associated with active service.  McLendon v. Nicholson, 20 Vet. App. 79, 81-81 (2006).  In its July 2016 decision, in accordance with this obligation, the Board determined that the record did not contain sufficient information to allow it to make a decision on the claim in the absence of such an examination.  This examination took place in November 2016.

At the Veteran's November 2016 VA examination, the examiner diagnosed the Veteran as having osteoarthritis of the left ankle, left foot plantar fasciitis, and residuals of a left foot talarnavicular fusion procedure the Veteran underwent in 2005.  The examiner offered the opinion that the Veteran's diagnosed foot and ankle conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, relying in part on the absence in the record of multiple sick call visits while on active duty or other medical treatment records post-service prior to 1984.  Indeed, the examiner indicated that there were "missing parts [to the record] that would allow a definitive determination of service connection or not."  

The examiner appeared to give little or no weight to the Veteran's lay statements that might have addressed these concerns.  Here, the Veteran testified at length in his June 2012 hearing at the RO regarding the development of his left foot/ankle condition, the attendant symptoms, and the circumstances surrounding what he felt to be the origin of that condition.  In addition, the Veteran, at that hearing and also in written statements submitted in March 2017, November 2010, and March 2010, reported on what he considers to be contributing factors to its escalation, as well as to difficulties he has encountered in compiling full and accurate documentation of the condition.  The mere absence of evidence in a veteran's service medical records is not by itself a sufficient basis for a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, no evaluation appeared to be given to the possibility, raised at several points throughout the record, that the Veteran entered service with a prior ankle and/or foot condition, and that, if that were found to be the case, at least some aspect of the Veteran's current condition was attributable to any such conditions existing prior to service being aggravated during service.

Of particular note are a number of examination reports indicating that the Veteran's foot/ankle problem might have had its origins in the years prior to service.  In a June 2005 private treatment record concerning his projected recovery time from his surgery, the examiner notes "I do think it might take him a little bit longer to heal considering he had the arthritis for 40-50 years" (with the 50 year estimation going back seven years prior to service).  A November 1997 VA examination record refers to the ankle as being "congenital" and mentions a possibly related leg length discrepancy.  An August 1997 notation from a Binghamton VA examination indicates that the Veteran's ankle condition is related to a "childhood developmental deformity." 

However, in this regard, it should also be noted that the both the Veteran's April 1962 entrance examination and his August 1966 separation examination reported feet and lower extremities as normal, and in the Veteran's report of his medical history submitted at the time of his entrance examination he reported himself to be in good health.  A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Since no foot or ankle disorders were noted on the Veteran's entrance examination, the presumption of soundness attaches here, see 38 U.S.C.A. § 1111 (2016), and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an addendum opinion should addressing two matters.  First, with respect to the general service connection claim, the examiner will be asked to consider more fully the Veteran's lay statements regarding the nature of his condition and its etiology, taking into consideration the reasons offered as to why such detail might not be reflected in the record.  Second, an additional opinion should be obtained with regard to both the possible existence of a condition prior to entrance into service and whether, if such a condition existed, it was aggravated (permanently worsened beyond normal progress of the disorder) during service.

Accordingly, the case is REMANDED for the following action:	

1. Return the examination report and claims file to the examiner who conducted the November 2016 VA examination (or another appropriate examiner if unavailable) for an addendum.   Based on a review of the complete record and in light of the November 2016 VA examiner's previous findings, the examiner should determine:

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing left foot/ankle condition?  The examiner is advised that the Veteran served on active duty from June 1962 to August 1966.

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing left foot/ankle condition WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. The examiner is advised that the Veteran served on active duty from June 1962 to August 1966.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing left foot/ankle condition, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left foot/ankle conditions are etiologically related to any symptomatology noted during such service?  The examiner is advised that the Veteran served on active duty from June 1962 to August 1966.

In rendering any opinion, the examiner must address the Veteran's credible statements that he injured his left foot during basic training in 1962, and had pain since that injury in and after service, seeking treatment from doctors both during  and after service.  The examiner must also address the credible statements set forth in the Veteran's written submissions dated November of 2017 and March and November of 2010 offering descriptions of symptoms encountered and treatment sought and received during service, as well as the reasons why additional treatment might not have been sought and why that treatment that was received might not have been reflected in the Veteran's service treatment records.  The examiner is advised that the absence of service treatment records is not by itself a valid rationale for an opinion.  If the examiner opined that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

The examiner should explain the medical basis for the conclusions reached. 

2. After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § § 5109B, 7112 (West 2014).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




